DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-12 in the reply filed on 12/21/2020 is acknowledged.  The traversal is on the ground(s) that “the amended claims submitted with [the] response do not include any recitations to the motion of a gear train as being either epicyclic or planetary.”  This is not found persuasive because the restriction was not made because the gear train was either epicyclic or planetary.  The restriction was made because one set of claims disclosed a process of assembly of a gear train, and the other set of claims disclosed a gear train that could be assembled using a method other than that disclosed in the first set of claims.
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-16 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/21/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-12, 17 and 18 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without an explanation as to how the “theoretical axis” of the pivot and the “theoretical axis” of the bore” are determined and compared to the “real axis” of the pivot and the “real axis” of the bore, respectively, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  Without disclosing a means to determine the theoretical axes, the disclosed vectors cannot be defined.  Each step in the method that relies upon the vectors is not able to be performed due to the lack of enablement of determining the theoretical axes.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 17 and 18  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a pivot" in line 3.  This appears to be an instance of double inclusion with the “at least one pivot” disclosed in line 2 of claim 1.  It appears that this is –one of the at least one pivot”.
Claim 1 recites the limitation "the theoretical axis of said pivot" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the theoretical axis of the bore" in liens 9-10.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-12, 17 and 18 are rejected due to their dependence on a rejected base claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 4759229 A: Discloses a planetary gear system with the ability to adjust the location of the axis of rotation of the planetary gears.
US 8480527 B2: Discloses a planetary gear system where the pins for the planetary gears are mountable in an eccentric manor to make up for manufacturing tolerances.  
US 20130251511 A1: Discloses a means for mounting components of a planetary gearing system with the ability to adjust the eccentricity of those components.
US 10781911 B2: Discloses a means for securing the pins of planet gears within a carrier so they don’t rotate after installation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK D. KNIGHT whose telephone number is (571)272-7951.  The examiner can normally be reached on Telework M-F: 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK D KNIGHT/               Primary Examiner, Art Unit 3659